

115 HR 4691 IH: Welfare of Our Friends Act of 2017
U.S. House of Representatives
2017-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4691IN THE HOUSE OF REPRESENTATIVESDecember 20, 2017Mr. Fitzpatrick (for himself and Mr. Crist) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Animal Welfare Act to prohibit the issuance of licenses to certain individuals
			 connected to dealers of dogs who have had licenses revoked, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Welfare of Our Friends Act of 2017 or the WOOF! Act. 2.Prohibition on issuing licenses to certain persons as a result of license revocation (a)DefinitionSection 2 of the Animal Welfare Act (7 U.S.C. 2132) is amended by adding at the end the following:
				
 (p)The term immediate family member means, with respect to a dealer— (1)a spouse, domestic partner, child, parent, brother, sister, grandparent, or grandchild; and
 (2)a spouse of a child, parent, brother, sister, grandparent, or grandchild. . (b)Prohibition on issuing licenses to certain persons as a result of license revocationSection 3 of the Animal Welfare Act (7 U.S.C. 2133) is amended—
 (1)by striking “The Secretary shall” and inserting “(a) In general.—The Secretary shall”; (2)by striking issued and inserting issued or renewed;
 (3)by striking demonstrated and inserting demonstrated through facility inspection; and (4)by adding at the end the following:
					
						(b)Prohibition on issuing licenses to certain persons as a result of license suspension or revocation
 (1)The Secretary shall not issue or renew a license for the purpose of being a dealer of dogs to a person who is an immediate family member of, or who resides at the same address of, a dealer of dogs if—
 (A)the license is for purposes of operating a facility for dogs at a location that such dealer has used as a facility for dogs; and
 (B)within the last 10 years, a license of such dealer has been suspended after notice and opportunity for hearing or revoked pursuant to section 19(a) of this Act.
 (2)Paragraph (1) shall not apply to a person described in such paragraph if such person shows by clear and convincing evidence that a dealer described in paragraph (1)—
 (A)will have no ownership interest in the facility for which such person seeks a license; (B)will play no role in the care of dogs at the facility; and
 (C)will play no role in the management of the facility. (c)Prohibition on issuing licenses to certain legal entities as a result of license suspension or revocation (1)The Secretary shall not issue or renew a license for the purpose of being a dealer of dogs to any person (including a partnership, firm, joint stock company, corporation, association, trust, estate, or other legal entity) if any person who holds an ownership interest in the partnership, firm, joint stock company, corporation, association, trust, estate, or other legal entity—
 (A)previously held a license for purposes of operating a facility for dogs at the same address of the facility for which the license is being sought; and
 (B)within the last 10 years, such license has been suspended after notice and opportunity for hearing or revoked pursuant to section 19(a) of this Act.
 (2)Paragraph (1) shall not apply to a person seeking the issuance or renewal of a license described in such paragraph if such person shows by clear and convincing evidence that a person who previously held a license for purposes of operating a facility for dogs described in subparagraph (A) of such paragraph—
 (A)will play no role in the care of dogs at the facility; and (B)will play no role in the management of the facility.
 (d)Ten-Year bar for suspension or revocation of a license of a dealer of dogsThe Secretary shall not issue or renew a license for the purpose of being a dealer of dogs to a person if—
 (1)within the last 10 years, a license for the purpose of being a dealer of dogs of such person has been suspended after notice and opportunity for hearing or revoked pursuant to section 19(a) of this Act; and
 (2)the license is for purposes of operating a facility for dogs at a location that such person has used as a facility for dogs.
							. 
 (c)Revocation of improperly granted licensesSection 19 of the Animal Welfare Act (7 U.S.C. 2149) is amended by adding at the end the following:  (e)Revocation of improperly granted licensesThe Secretary shall revoke a license issued after the date of the enactment of this subsection if the Secretary subsequently determines that, at the time of issuance, the issuance of the license violated section 3 of this Act.
					.
 3.RegulationsThe Secretary of Agriculture may prescribe such regulations as the Secretary determines to be necessary to implement the amendments made by this Act. Any such regulations shall be prescribed not later than one year after the date of the enactment of this Act.
		